Orit oy
Piiiiy

PFS DISTRICT COUR |
IN THE UNITED STATES DISTRICT COURT JISTRICT OF MARYLANL
FOR THE DISTRICT OF MARYLAND nin WO Ba :
Srcrean ee ee doh oS 7: DM
Southern Division “ere Mee A EE
ULERA'S OFFICE
AT GREENBEL
MAURICE TURNER * .
Identification Nos. 406-877 and 2765766, aia
Plaintiff, *
Vv. Case No.: GJH-17-1917
*
WARDEN RICKY FOXWELL,
*
Defendant.
*
* * * * * * * * * * * * *
MEMORANDUM OPINION

 

Plaintiff Maurice Turner, a pro se litigant incarcerated at Eastern Correctional Institution
(“ECT”) in Westover, Maryland, brings this civil rights action against Defendant Warden Ricky
Foxwell pursuant to 42 U.S.C. § 1983. Plaintiff alleges Foxwell, who has “authority” within ECI,
is responsible for a “lack of security.” ECF No. 1 at 3.' Turner bases his claim on a May 3, 2017
incident during which he was stabbed in the back and back of his head by an unknown inmate.
ECF No. | at 2. Pending before the Court is Defendant Foxwell’s Motion to Dismiss or, in the
Alternative, Motion for Summary Judgment. ECF No. 12. The Court advised Plaintiff of his
opportunity to oppose the motion, ECF No. 13, but Turner did not file an opposition. No hearing
is necessary. See Loc. R. 105.6 (D. Md. 2018). For the following reasons, Defendant’s Motion,

construed as a Motion for Summary Judgment, will be granted.

 

' This opinion references pagination assigned by the Court’s electronic docket system.
I. BACKGROUND?

In the early evening of May 3, 2017, Housing Unit #1-B-Tier officer Joshua Watson
noticed Turner had blood on the front of his tee shirt, ECF No. 12-3 at 2. Watson contacted
Officer-in-Charge Randall Nesmith for help and handcuffed Turner for transport to the medical
department. /d. at 2, 7, 10, 13, 15-16.

Registered Nurse Amanda Morris examined Turner and found that he had a small
laceration on the middle of his back and another by the right ear. Morris applied steri-strips and
released Turner to custody.? /d. at 18. Turner’s injuries were photographed; he refused to make a
statement and was placed on administrative segregation pending an investigation. /d. at 4-5, 17,
20-21, 23-24.

Prisoners in the dayroom were searched; while four weapons were found, none was
consistent with the type of weapon that caused Turner’s injuries. /d. at 2, 7, 10, 13, 22, 25. Duty
Officer Walter West, the Assistant Warden, placed the tier on lock-down. Jd. at 2, 7, 10, 13. By
8:50 p.m., Intelligence & Investigative Division (“IID”) Detective Robert Fagan was contacted
and IID Case No. 17-35-00886 was assigned. /d. at 2, 7, 10, 13-14. The IID Report was logged
in as a “Non-Cooperating Inmates/Detainees in Assault Incidents” Report. See ECF No. 12-6 at
24

On May 4, 2017, Captain Barnes from IID interviewed Turner. According to Captain
Barnes Turner reported that he was standing in front of his cell door facing it when he felt

something sharp on the back of his neck but did not turn around. Jd. at 4. He stated that he then

 

2 These facts are either undisputed or viewed in the light most favorable to the Plaintiff as the non-moving party.

3 There is no dispute that Turner received additional medical follow-up care for his injuries and that his wounds healed
without complication. ECF No. 12-5 at 2~9, 12, 15-16.

‘ There is a typographical error at ECF No. 12-6 at 2, which should read Inmate Turner, not Inmate Watson. As
indicated supra, it was Officer Watson who observed Turner with blood on his shirt.
felt something warm running down his neck, and that is when he realized that he had been cut
and was bleeding. /d. Turner stated that he did not see his assailant, and when if he knew of any
reason he would have been assaulted, Turner replied that he had been on the same tier for 14
months and never had trouble with anyone. Jd. Turner’s only documented enemy, Anthony
Mitchell, was at ECI but housed on the East Compound. /d.; see also ECF No. 12-7, Offender
Case Management System (“OCMS”) Printout of Turner’s Enemy Alert & Retractions Screen,
printed November 19, 2018. The OCMS Printout of Plaintiff's Intake/Gang Affiliation Screen
showed Turner had no affiliation with a Security Threat Group “(STG”). ECF No. 12-8.
I. STANDARD OF REVIEW

Defendant style his motion as a Motion to Dismiss or, in the Alternative, Motion for
Summary Judgment. When deciding a motion to dismiss under Federal Rule of Civil Procedure
12(b)(6), the Court considers only the facts in the complaint or “integral to the complaint.” Sec ’y
of State for Defense v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007). However,
Rule 12(d) requires courts to treat a motion to dismiss as a motion for summary judgment when
the court considers matter outside the pleadings. Fed. R. Civ. P. 12(d). Before converting a
motion to dismiss to one for summary judgment, courts must give the nonmoving party “a
reasonable opportunity to present all the material that is pertinent to the motion.” -/@. Consistent
with this rule, the nonmoving party must have some indication that the court will treat the motion
to dismiss as a motion for summary judgment and “must be afforded a reasonable opportunity
for discovery” if it is essential to the nonmoving party’s ability to oppose the motion. Gay v.
Wall, 761 F.2d 175, 177 (4th Cir. 1985) (citation omitted).

It is obvious when the moving party styles its motion as a “Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment,” as is the case here, that the Court may treat the
motion as one for summary judgment. See Laughlin v. Metropolitan Wash. Airports Auth., 149
F.2d 253, 260-61 (4th Cir.1998). To show that a reasonable opportunity for discovery has not
been afforded, the nonmoving party must file an affidavit or declaration under Rule 56(d)

| explaining why “for specified reasons, it cannot present facts essential to justify its opposition,”
Fed. R. Civ. P. 56(d), or otherwise put the district court on notice of the reasons why summary
judgment is premature, see Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244-45
(4th-Cir. 2002). Here, Plaintiff has not filed a Rule 56(d) affidavit or otherwise requested
discovery in this matter. Under these circumstances, the Court will construe Defendant’s motion
as a Motion for Summary Judgment.

Pursuant to Federal Rule of Civil Procedure 56, the Court grants summary judgment if
the moving party demonstrates that there is no genuine issue as to any material fact, and that the
moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celofex Corp. v.
Catrett, 477 U.S. 317, 322 (1986). In assessing the Motion, the Court views the facts in the light
most favorable to the nonmoving party, with all justifiable inferences drawn in its favor.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts
supported in the record, not simply assertions in the pleadings. Beuchat v. Balt. Ravens Football
Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003). The nonmoving party has the burden to show a
genuine dispute on a material fact. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586-87 (1986).

Ill. DISCUSSION

To the extent that Turner’s Complaint may be construed as alleging a failure to protect

claim under the Eighth Amendment, Turner has failed to introduce any evidence from which a

jury could find in his favor.
The Eighth Amendment of the United States Constitution forbids punishment that
involves “the unnecessary and wanton infliction of pain.” Gregg v. Georgia, 428 U.S. 153, 173
(1976). Deliberate or callous indifference by prison officials to a specific known risk of physical
harm to an inmate at the hands of a fellow prisoner violates this Eighth Amendment prohibition.
Pressly y. Hutto, 816 F.2d 977, 979 (4th Cir. 1987). Negligent failure by a prison official to
protect a prisoner from attack by another prisoner, however, is not a violation of the Eighth
Amendment. /d. A prison official may be held liable under the Eighth Amendment only if he
knew that a prisoner faced a substantial risk of serious harm and disregarded that risk by failing
to take reasonable measures to avoid it. Farmer vy. Brennan, 511 U.S. 825, 1148. Ct. 1970
(1994); Rich v. Bruce, 129 F.3d 336, 339-40 (4th Cir. 1997).

To succeed on a failure-to-protect deliberate indifference claim, a prisoner must establish
an obj ective and a subjective element of his claim. He first must show that objectively prison
officials caused “a serious deprivation of his rights in the form of a serious or significant physical
or emotional injury” or substantial risk of such injuries. Danser v. Stansberry, 772 F.3d 340,
346-47 (4th Cir. 2014). The objective inquiry requires this Court to “assess whether society
considers the risk that the prisoner complains of to be so grave that it violates contemporary
standards of decency to expose anyone unwillingly to such a risk.” Helling v. McKinney, 509
US. 25, 36 (1993) (emphasis in original).

Additionally, a plaintiff must establish that subjectively the prison official involved had
“a sufficiently culpable a of mind” amounting to “deliberate indifference to inmate health or
safety.” Farmer, 511 U.S. at 834. Evidence establishing a culpable state of mind requires actual
knowledge of an excessive risk to the prisoner’s safety or proof that prison officials were aware

of facts from which an inference could be drawn that a substantial risk of serious harm exists and
that the inference was drawn. /d. at 837. A plaintiff may “prove an official’s actual knowledge of
a substantial risk ‘in the usual ways including inference from circumstantial evidence” so that “‘a
factfinder may conclude that a prison official knew of a substantial risk from the very fact that
the risk was obvious.’” Raynor, 817 F.3d at 128. “Actual knowledge or awareness on the part of
the alleged inflicter . . . becomes essential to proof of deliberate indifference because ‘prison
officials who lacked knowledge of a risk cannot be said to have inflicted punishment.’” Brice v.
Va, Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). If the
requisite subjective knowledge is established, an official may avoid liability “if [he] responded
reasonably to the risk, even if the harm ultimately was not averted.” Farmer, 511 US. at 844; see
also Cox v. Quinn, 828 F.3d 227, 236 (4th Cir. 2016).

In sum, to prevail on an Eighth Amendment claim of failure to protect from violence,
Turner must establish that Defendant exhibited deliberate or callous indifference to a specific
known risk of harm. See Pressly, 816 F.2d 977, 979 (4th Cir. 1987). However, nothing in the
record suggests prison personnel were aware of an excessive risk of violence that might be
directed toward Turner, Turner had no known gang affiliation, and his sole known enemy resided
in another compound at ECI. Turner could not identify anybody who had a problem with him,
and observed that in his 14 months at ECI, he had no trouble getting along with others. Further,
Turner points to no facts to support his claim that Warden Foxwell ignored safety concerns
resulting in his injury. Because there is no evidence in the record to support either the subjective

or objective elements of Plaintiffs claim, summary judgment is appropriate here.

 
IV. CONCLUSION
For the foregoing reasons, Defendant Foxwell’s Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, ECF No. 12, construed as a motion for summary judgment, is

granted. A separate Order shall issue.

Date: July 31, 2019 Pei =
GEORGE J. HAZEL
United States District Judge
